Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the amendment filed 5/10/2022, wherein claims 1,3,4,6,8-12,14,16-24 are pending. 

Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22,23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 22 recites the limitation "the waistband" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the applicant meant to claim “a waistband”, or if claim 22 should depend from claim 21.
Claim 23 recites the limitation "the waistband" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the applicant meant to claim “a waistband”, or if claim 23 should depend from claim 21 or 22.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1,3,4, 8-11,14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flanagan (U.S. 20140143936).
Regarding claim 1, Flanagan teaches a sports garment (fig. 6A), comprising: a pocket (522) comprising  an upper end  (524) and a lower end (526) opposite the upper end (fig. 6A), wherein the lower end is arranged closer to a leg opening of the sports garment than the upper end (fig. 6A), and wherein the lower end comprises an opening for bottom loading of the pocket (para. 77, 526 is unsecured), a first cut line (where 540 underlying 522 meets 540 to the left of 522;  528 can be sewn into 540 which would result in a cutline at this location, para. 77) at which a first pair of edges  of the sports garment meet (edges of 540 underlying 522 and 540 to the left of 522 meet at this location) ; and a second cut line (where 540 underlying 522 meets 540 to the right of 522;  528 can be sewn into 540 which would result in a cutline at this location, para. 77) at which a second pair of edges of the sports garment meet (edges of 540 underlying 522 and 540 to the right of 522 meet at this location); wherein a first border of the pocket (528 on left) overlaps with the first cut line (fig. 6A, para. 77), wherein a second border of the pocket (528 on right) overlaps with the second cut line (fig. 6A, para. 77), wherein the first border of the pocket is incorporated into a first seam arranged along the first cut line of the sports garment and wherein the second border of the pocket is incorporated into a second seam arranged along the second cut line of the sports garment (para. 77, fig. 6A).
Regarding claim 3, Flanagan teaches the opening of the pocket extends essentially from the first cut line to the second cut line (para. 77, fig. 6A).
Regarding claim 4, the Flanagan teaches wherein the pocket comprises a top border (524) extending essentially from the first cut line to the second cut line (para. 77, fig. 6A of Flanagan.
Regarding claim 8, Flanagan teaches the pocket is configured to be at least partly positioned over a hip flexor of a wearer of the sports garment (the preceding limitation (“configured to be…” is considered to recite a functionality of applicant’s invention and therefore because the prior art structure is reasonably capable of performing the function, it meets the claim limitation)(the garment could be placed on the wearer so that the pocket is at least partly positioned over a hip flexor of a wearer, for example, wearer could turn the garment with one leg extended therethrough to achieve this placement)).
Regarding claim 9,  Flanagan teaches the pocket is configured to be at least partly positioned over a gluteus maximus of a wearer of the sports garment (the preceding limitation (“configured to be…” is considered to recite a functionality of applicant’s invention and therefore because the prior art structure is reasonably capable of performing the function, it meets the claim limitation)(para. 82, fig. 6A).
Regarding claim 10, Flanagan teaches the pocket is configured to be at least partly positioned over the vastus lateralis of a wearer of the sports garment (the preceding limitation (“configured to be…” is considered to be functional language and therefore because the prior art structure is reasonably capable of performing the function, it meets the claim limitation) (the garment could be placed on the wearer so that the pocket is at least partly positioned over the vastus lateralis of a wearer, for example, the wearer could turn the garment with one leg extended therethrough to achieve this placement)).
Regarding claim 11, Flanagan teaches the opening of the pocket does not comprise an elastic band (doesn’t describe inclusion of an elastic band).
Regarding claim 14, Flanagan teaches the pocket is adapted to securely hold at least one tennis ball (paras. 79, 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,3,4,6,8-12,14,22,16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinsley (U.S. 20150216245) in view of Flanagan (U.S. 20140143936).
Regarding claim 1, Kinsley teaches: a sports garment (10)  comprising a pocket (12, Fig. 1) comprising an upper end (at waistband 14) and a lower end (16) opposite the upper end; wherein the lower end (16) is arranged closer to a leg opening of the sports garment than the upper end (at 14); a first cut line (first cut line extending along vertical length of garment from top to bottom, co-linearly with first border 18, Fig. 1; see also Claim 10) at which a first pair of edges of the sports garment meet (left edge of 22 meets edge of third panel, fig. 1, see annotated fig.) ; and a second cut line (second cut line extending along vertical length of garment from top to bottom, co-linearly with second border 20, Fig. 1; see also Claim 10) at which a second pair of edges of the sports garment meet (right edge of 22 meets edge of second panel, fig. 1, see annotated fig.); wherein a first border of the pocket (18) overlaps with the first cut line (fig. 1), wherein a second border of the pocket (20) overlaps with the second cut line (fig. 1);wherein the first border (18) of the pocket (12) is incorporated into a first seam along the first cut line of the sports garment (first cut line extending along vertical length of garment from top to bottom, co-linearly with first border 18, Fig. 1; see also Claim 10, para. 13), and wherein the second border (20) of the pocket (12)is incorporated into a second seam arranged along the second cut line of the sports garment (second cut line extending along vertical length of garment from top to bottom, co-linearly with second border 20, Fig. 1; see also Claim 10, para .13).
To the extent that it might be argued that a person of ordinary skill in the art would not consider Kinsley as disclosing or suggesting incorporating the side borders of the pocket into seams extending along the cut lines, Flanagan discloses several embodiments of sports garments, and discloses, with respect to at least several of these embodiments, that a compartment (pocket) may be coupled to the garment at secured edges that are fixedly connected to the garment by “being sewn onto [or] sewn into” the garment. See, e.g., Flanagan paras. 77, 90. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified Kinsley (if even necessary) to sew the outer peripheries or borders (18, 20) of the pocket into or onto the disclosed seams at the cut lines given that the borders are coextensive with the cut lines, as a use of a known technique to improve a similar article in the same way, and/or as being one of a finite number of obvious choices as to how to secure the pocket to the garment that has a reasonable expectation of success. See KSR int’l Co. v. Teleflex Inc., 550 U.S. 398 (2007) MPEP 2141 III.
Kinsley does not disclose the limitation in claim 1 requiring that the lower end of the pocket comprises an opening for bottom loading of the pocket. Instead, it appears that Kinsley discloses only an opening for top loading of the pocket. 
Among Flanagan’s several sports garment embodiments, Flanagan discloses pockets having openings allowing for only bottom loading (see, e.g., Fig. 6A and para. 77 “unsecured edge 526”), and both top and bottom loading (Fig. 7 and paras. 85—90, “compartment 622 may be coupled to article 640... leaving both the top edge 624 and bottom edge 626 of compartment 622 unsecured, allowing for clearance to insert one or more balls and/or other items from either the top edge 624 and the bottom edge 626”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified Kinsley so as to have an opening for bottom loading, either in addition to, or in place of, its disclosed opening for top loading, which is seen as a use of a known technique to improve a similar article in the same way, and/or as being one of a finite number of obvious choices as to how to secure the pocket to the garment that has a reasonable expectation of success, and/or an obvious design choice, in view of Flanagan’s implicit disclosure that it may be desired to have a bottom opening in certain applications, or both top and bottom openings as an alternative MPEP 2141 III.


    PNG
    media_image1.png
    511
    644
    media_image1.png
    Greyscale


Regarding claim 3, the Kinsley /Flanagan combined reference teaches the opening (40) of the pocket extends essentially from the first cut line to the second cut line (figs. 1-3).
Regarding claim 4, the Kinsley /Flanagan combined reference teaches the pocket comprises a top border (top border of 12) extending essentially from the first cut line to the second cut line (fig. 1).
Regarding claim 6, the Kinsley /Flanagan combined reference teaches the pocket comprises a further opening for top loading of the pocket (as modified per claim 1) (Fig. 7 and paras. 85—90 of Flanagan).
Regarding claim 8, the Kinsley /Flanagan combined reference teaches the pocket is configured to be at least partly positioned over a hip flexor of a wearer of the sports garment (the preceding limitation (“configured to be…” is considered to recite a functionality of applicant’s invention and therefore because the prior art structure is reasonably capable of performing the function, it meets the claim limitation)(reasonably capable of being at least partly positioned over a hip flexor of a wearer of the sports garment (fig. 1, abstract of Kinsley)).
Regarding claim 9,  the Kinsley /Flanagan combined reference teaches the pocket is configured to be at least partly positioned over a gluteus maximus of a wearer of the sports garment (the preceding limitation (“configured to be…” is considered to recite a functionality of applicant’s invention and therefore because the prior art structure is reasonably capable of performing the function, it meets the claim limitation)(reasonably capable of being at least partly positioned over a gluteus maximus of a wearer of the sports garment. Gluteus maximus is near the hip region, abstract of Kinsley).
Regarding claim 10, Kinsley /Flanagan combined reference teaches the pocket is configured to be at least partly positioned over the vastus lateralis of a wearer of the sports garment (the preceding limitation (“configured to be…” is considered to be functional language and therefore because the prior art structure is reasonably capable of performing the function, it meets the claim limitation)(reasonably capable of at least being partly positioned over the vastus lateralis of a wearer of the sports garment , vastus lateralis is near the hip region, fig. 1 and abstract of Kinsley)).

Regarding claim 11, Kinsley /Flanagan combined reference teaches the opening of the pocket does not comprise an elastic band (doesn’t describe inclusion of an elastic band).
Regarding claim 14, Kinsley of the Kinsley /Flanagan combined reference further teaches the pocket can be made of stretchable material (paras. 14,15) but doesn’t specifically teach the pocket is adapted to securely hold at least one tennis ball.
Flanagan further teaches a pocket with sufficient stretch/elasticity to securely hold at least one tennis ball as well as a variety of other items (para. 79).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have made the pocket of the  Kinsley /Flanagan combined reference with enough stretch/elasticity to securely hold at least one tennis ball in view of Flanagan in order to adapt the pocket for holding items of varying size and shape including at least one tennis ball.
Regarding claim 22, Kinsley /Flanagan combined reference teaches the pocket (12) is arranged at the waistband (14)(fig. 1) (“at” is defined by merriam-webster.com as “a function word to indicate presence or occurrence in, on, or near”. The examiner notes that applicant’s elected embodiment of fig. 1 shows the pocket near to the waistband therefore, the examiner is interpreting “at the waistband” as inclusive of a location near to the waistband).
Regarding claim 16, Kinsley teaches a sports garment (10), comprising: a pocket (12, Fig. 1) configured to be positioned over a side leg of a wearer of the sports garment (para. 13), wherein the pocket comprises an upper end (at waistband 14) and a lower end (16) opposite the upper end, wherein the lower end is arranged closer to a leg opening of the sports garment than the upper end (fig. 1), a first cut line (first cut line extending along vertical length of garment from top to bottom, co-linearly with first border 18, Fig. 1; see also Claim 10) at which a first pair of edges of the sports garment meet (left edge of 22 meets edge of third panel, fig. 1, see annotated fig.); and a second cut line (second cut line extending along vertical length of garment from top to bottom, co-linearly with second border 20, Fig. 1; see also Claim 10) at which a second pair of edges of the sports garment meet (right edge of 22 meets edge of second panel, fig. 1, see annotated fig.): wherein a first border of the pocket (18) overlaps with the first cut line (fig. 1), wherein a second border of the pocket (20) overlaps with the second cut line (fig. 1);, wherein the first border (18) of the pocket (12) is incorporated into a first seam arranged along the first cut line of the sports garment disposed on a side leg of the sports garment (first cut line extending along vertical length of garment from top to bottom, co-linearly with first border 18, Fig. 1; see also Claim 10, para. 13), and wherein the second border (20) of the pocket (12) is incorporated into a second seam arranged along the second cut line of the sports garment disposed on the side leg of the sports garment (second cut line extending along vertical length of garment from top to bottom, co-linearly with second border 20, Fig. 1; see also Claim 10, para .13).
To the extent that it might be argued that a person of ordinary skill in the art would not consider Kinsley as disclosing or suggesting incorporating the side borders of the pocket into seams extending along the cut lines, Flanagan discloses several embodiments of sports garments, and discloses, with respect to at least several of these embodiments, that a compartment (pocket) may be coupled to the garment at secured edges that are fixedly connected to the garment by “being sewn onto [or] sewn into” the garment. See, e.g., Flanagan paras. 77, 90. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified Kinsley (if even necessary) to sew the outer peripheries or borders (18, 20) of the pocket into or onto the disclosed seams at the cut lines given that the borders are coextensive with the cut lines, as a use of a known technique to improve a similar article in the same way, and/or as being one of a finite number of obvious choices as to how to secure the pocket to the garment that has a reasonable expectation of success. See KSR int’l Co. v. Teleflex Inc., 550 U.S. 398 (2007) MPEP 2141 III.
Kinsley fails to teach the pocket comprises a closed upper end and wherein the lower end comprises an opening for bottom loading of the pocket.
Among Flanagan’s several sports garment embodiments, Flanagan discloses pockets having an opening allowing for only bottom loading (see, e.g., Fig. 6A and para. 77 “unsecured edge 526”) and a seam closing the upper end of the pocket (para. 77, fig. 6A).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified Kinsley so as to have an opening only for bottom loading and a seam closing the upper end of the pocket which is seen as a use of a known technique to improve a similar article in the same way, and/or as being one of a finite number of obvious choices as to how to secure the pocket to the garment that has a reasonable expectation of success, and/or an obvious design choice, in view of Flanagan’s implicit disclosure that it may be desired to have only a bottom opening in certain applications MPEP 2141 III.
Regarding claim 17, Kinsley /Flanagan combined reference teaches the upper end of the pocket is closed by a seam (per claim 16 above, para. 77, fig. 6A of Flanagan).
Regarding claim 18, Kinsley /Flanagan combined reference teaches the pocket comprises an elastic material such that the pocket is configured to stretch so as to retain an item in the pocket (paras. 14,15, claim 14 of Kinsley).
Regarding claim 19, Kinsley /Flanagan combined reference teaches the opening extends from the first cut line to the second cut line (para. 14, figs. 1-3).
Regarding claim 20, Kinsley /Flanagan combined reference teaches the opening is the only opening of the pocket (top is closed and bottom is open per claim 16 such that the bottom opening is the only opening).



Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinsley (U.S. 20150216245) in view of  Flanagan (U.S. 20140143936) and further in view of Amburgey (U.S. Patent No. 8973168).

Regarding claim 12, the Kinsley /Flanagan combined reference fails to teach the pocket comprises a material that is more elastic than a material of a portion of the sports garment underlying the pocket.
Amburgey teaches a sports garment (10) having a pocket (14, space between 12 and 14) comprising a material (14) that is more elastic than a material of a portion of the sports garment underlying the pocket (12 underlying 14)(col. 5, lines 10-13).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have made the outer layer of the pocket of the Kinsley /Flanagan combined reference out of a material that is more elastic than a material of a portion of the sports garment underlying the pocket in view of Amburgey in order to allow the garment material underlying the pocket to provide sufficient compression to the wearer while the outer pocket layer has sufficient stretch to accommodate contents of varying size and shape. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (MPEP 2144.07).

Claims 21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kinsley (U.S. 20150216245) in view of  Flanagan (U.S. 20140143936) and further in view of Davis (U.S. Patent No. 6363538).

Regarding claim 21, the Kinsley /Flanagan combined reference teaches a waistband (14), but fails to teach the first cut line terminates at the waistband.
Davis teaches a sports garment (10) having a pocket (16) between two cut lines (12) wherein the cut lines (12) terminate at the waistband (figs. 1,2, see annotated fig.)(col. 6, lines 10-27).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the Kinsley /Flanagan combined reference so that the first and second cut lines terminate at the waistband in view of Davis in order to provide a smoother waistband with decreased bulk and/or as being one of a finite number of obvious choices as to how to form a waistband attached to pant legs having panels that has a reasonable expectation of success. See KSR int’l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 24, Kinsley teaches a sports garment (10), comprising: a waistband (14); a pocket (12) arranged at the waistband (fig. 1) (“at” is defined by merriam-webster.com as “a function word to indicate presence or occurrence in, on, or near”. The examiner notes that applicant’s elected embodiment of fig. 1 shows the pocket near to the waistband therefore, the examiner is interpreting “at the waistband” as inclusive of a location near to the waistband) 
and configured to be positioned over a side leg of a wearer of the sports garment (para. 13), wherein the pocket comprises an upper end (at waistband 14) and a lower end (16) opposite the upper end, wherein the lower end (16) is arranged closer to a leg opening of the sports garment than the upper end (fig. 1), wherein a first border of the pocket (18) is incorporated into a seam along a first cut line of the sports garment (first cut line extending along vertical length of garment from top to bottom, co-linearly with first border 18, Fig. 1; see also Claim 10, para. 13) disposed on a side leg of the sports garment (fig. 1), and wherein a second border of the pocket (20) is incorporated into a seam along a second cut line of the sports garment (second cut line extending along vertical length of garment from top to bottom, co-linearly with second border 20, Fig. 1; see also Claim 10, para .13) disposed on the side leg of the sports garment (fig. 1).
To the extent that it might be argued that a person of ordinary skill in the art would not consider Kinsley as disclosing or suggesting incorporating the side borders of the pocket into seams extending along the cut lines, Flanagan discloses several embodiments of sports garments, and discloses, with respect to at least several of these embodiments, that a compartment (pocket) may be coupled to the garment at secured edges that are fixedly connected to the garment by “being sewn onto [or] sewn into” the garment. See, e.g., Flanagan paras. 77, 90. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified Kinsley (if even necessary) to sew the outer peripheries or borders (18, 20) of the pocket into the disclosed seams at the cut lines given that the borders are coextensive with the cut lines, as a use of a known technique to improve a similar article in the same way, and/or as being one of a finite number of obvious choices as to how to secure the pocket to the garment that has a reasonable expectation of success. See KSR int’l Co. v. Teleflex Inc., 550 U.S. 398 (2007) MPEP 2141 III.
Kinsley fails to teach the lower end comprises an opening for bottom loading of the pocket, and wherein the first cut line terminates at the waistband.
Among Flanagan’s several sports garment embodiments, Flanagan discloses pockets having openings allowing for only bottom loading (see, e.g., Fig. 6A and para. 77 “unsecured edge 526”), and both top and bottom loading (Fig. 7 and paras. 85—90, “compartment 622 may be coupled to article 640... leaving both the top edge 624 and bottom edge 626 of compartment 622 unsecured, allowing for clearance to insert one or more balls and/or other items from either the top edge 624 and the bottom edge 626”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified Kinsley so as to have an opening for bottom loading, either in addition to, or in place of, its disclosed opening for top loading, which is seen as a use of a known technique to improve a similar article in the same way, and/or as being one of a finite number of obvious choices as to how to secure the pocket to the garment that has a reasonable expectation of success, and/or an obvious design choice, in view of Flanagan’s implicit disclosure that it may be desired to have a bottom opening in certain applications, or both top and bottom openings as an alternative.
The Kinsley/Flanagan combined reference fails to teach the first cut line terminates at the waistband.
Davis teaches a sports garment (10) having a pocket (16) between two cut lines (12) wherein the cut lines (12) terminate at the waistband (figs. 1,2, see annotated fig.)(col. 6, lines 10-27).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the Kinsley /Flanagan combined reference so that the first and second cut lines terminate at the waistband in view of Davis in order to provide a smoother waistband with decreased bulk and/or as being one of a finite number of obvious choices as to how to form a waistband attached to pant legs having panels that has a reasonable expectation of success. See KSR int’l Co. v. Teleflex Inc., 550 U.S. 398 (2007) MPEP 2141 III.



    PNG
    media_image2.png
    614
    628
    media_image2.png
    Greyscale





	Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kinsley (U.S. 20150216245) in view of  Flanagan (U.S. 20140143936) and further in view of Rosenhaus (U.S. 20150189935).


	Regarding claim 23, the Kinsley /Flanagan combined reference fails to teach the lower end of the pocket is angled relative to the waistband.
	Rosenhaus teaches a sports garment (figs. 9,12) having a pocket (222) on the side of the sports garment (fig. 12) wherein the lower end of the pocket (bottom end of 222) is angled relative to the waistband (212) (fig. 12) and teaches that pockets may be any suitable shape for holding one or more items and the pocket maybe customized and molded to hold specific items for specific applications (para. 48).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the pocket of the Kinsley /Flanagan combined reference so as to have a lower end of the pocket angled relative to the waistband in view of Rosenhaus in order to better accommodate an item that would benefit from such an angle. Additionally, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  A Change in aesthetic (ornamental) design generally will not support patentability.  In re Seid, 73 USPQ 431(MPEP 2144.04). The applicant’s originally filed specification does not provide criticality for this feature.

Response to Arguments
Applicant's arguments filed 5/10/2022 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that Kinsley fails to disclose that the lines relied on as cut lines shown in the figures are not cut lines because they are not described in the spec as such and Kinsley does not annotate the figure to show what is meant by the first, second, and third panels in claim 10,the examiner contends that the board decision recognizes the lines extending along vertical length of garment from top to bottom, co-linearly with first border 18, and second border 20 as cut lines (pgs. 4,5 of the board decision) and it is clear from claim 10 and para. 13 that panels are attached along those lines. Additionally, the examiner notes that applicant’s specification defines a cut line as “ not necessarily a seam but more broadly  any line or plane of contact between two parts of the sports garment, wherein the parts are  connected by suitable connecting means.” (para .22 of applicant’s spec) which provides a broad meaning to the term “cut line”.
Regarding applicant’s argument that Kinsley fails to teach first and second pocket borders incorporated into seams along the first and second cut lines, the examiner contends that it does seem from fig. 1, para. 13 and claim 10 that the pocket borders are incorporated into seams along first and second cut lines, nevertheless, the examiner further relies on Flanagan as outlined above to further teach this feature.
Regarding applicant’s argument that Flanagan has nothing to do with a seam arranged along a cutline of a garment, the examiner contends that Flanagan teaches that secured ends 528 may be sewn into the garment which necessarily requires cut lines for 528 to be sewn into the garment. Additionally, sewing a pocket edge into a seam of a garment is very well known in the art (Davis (U.S. Patent No. 6363538) and Flanagan are arts of record teaching this feature).
	Regarding applicant’s argument that the office has failed to provide a sufficient rationale for modifying Kinsley in view of Flanagan, the examiner contends that the rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law (MPEP 2144 (I)). Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art (MPEP 2141 III). The rationales in question used in the rejection above are supported by MPEP 2141 III and therefore are sufficient rationales.
Regarding applicant’s argument that providing an opening in the bottom of Kinsley would negatively impact the ability of the pocket to hold a mobile device, the examiner contends that Flanagan teaches that 522 which is a pocket having a bottom opening can be used to secure a cell phone (para. 79). Therefore, it is not found persuasive that adding a bottom opening would negatively impact Kinsley for its intended use.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBY M SPATZ/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732